DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed July 22, 2021.
	Claims 1-24 are pending.  Claims 1, 13 and 20 are independent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, 12 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UM (U.S. 2019/0318786).
	Regarding independent claim 1, UM discloses a memory device (Fig. 1) comprising:
	an array of memory cells (Fig. 9: MCs); and
	a controller (Fig. 7: 120 and 130) configured to access the array of memory cells (Fig. 9: MCs),
	wherein the controller (Fig. 7: 120 and 130) is further configured to:
	receive a command to perform an erase operation (Fig. 4B: erase command at t0);
	in response to the command to perform the erase operation, begin execution of the erase operation (Fig. 4B: erase operation from t0-t2);
	while executing the erase operation, receive a command to perform a program operation (Fig. 4B: “normal command pertaining to a program operation,” at t1, see also page 6, par. 0095);
	in response to the command to perform the program operation, suspend the execution of the erase operation (Fig. 4B: self suspend at t2); and
	with the execution of the erase operation suspended, execute the program operation (Fig. 4B: program operation from t2-t3).
	Regarding claim 2, UM discloses wherein the controller is further configured to suspend the execution of the erase operation without receiving a suspend command (“no separate suspend command is received,” see page 6, par. 0096).
	Regarding claim 3, UM discloses wherein the controller is further configured to:
	in response to the command to perform the program operation, accept the command to perform the program operation and continue the execution of the erase operation until an execution breakpoint is reached (Fig. 4B: the command for programming operation is received at t1, and the erase operation continue until t2); and
	in response to reaching the execution breakpoint, suspend the execution of the erase operation (“when the confirm command is inputted at time t2,” the erase operation is suspended. see page 6, par. 0096).
	Regarding claim 4, UM discloses wherein the command to perform the program operation comprises an initial program command (“normal command pertaining to program operation,” see page 6, par. 0095), and
	wherein the controller is further configured to:
	with the execution of the erase operation suspended, receive data corresponding to the initial program command (Fig. 4B: input/output operation) and a final program confirm command (“confirm command,” see page 6, par. 0095-0096); and
	execute the program operation in response to the final program confirm (Fig. 4B: program operation from t2-t3).
	Regarding claim 5, UM discloses wherein the command to perform the program operation comprises an initial program command (see page 6, par. 0095; see also Fig. 4B: t1), and
	wherein the controller is further configured to:
	while executing the erase operation, receive first data corresponding to the initial program command (Fig. 4B: from t1-t2);
	with the execution of the erase operation suspended, execute a portion of the program operation based on the first data (Fig. 4B: from t2-t3);
	receive second data corresponding to the initial program command and a final program confirm command (Fig. 4B: from t2-t5); and
	execute a remaining portion of the program operation in response to the final program confirm command (Fig. 4B: from t5-t6).
	Regarding claim 6, UM discloses wherein the controller is further configured to:
	while executing the erase operation, receive the program command, data corresponding to the program command, and a final program confirm command (see page 6, par. 0094-0096; and
	with the execution of the erase operation suspended, execute the program operation (see page 6, par. 0097).
	Regarding claim 10, UM discloses the controller further configured to:
	in response to the execution of the program operation completing, resume the execution of the erase operation without receiving a resume command (see page 6, par. 0098).
	Regarding claim 12, UM discloses wherein the command to perform the program operation comprises one of an initial program command (Fig. 4B: “normal command pertaining to a program operation,” at t1, see also page 6, par. 0095), a final program confirm command (“when the confirm command is inputted at time t2,” the erase operation is suspended. see page 6, par. 0096), a multi-plane program confirm command (Fig. 5: BKOP ERASE CMD, to instructing at least one free block from a block list, see page 8, par. 0117), and a cache program confirm command (see page 4, par. 0055).
	Regarding independent claim 20, UM discloses a memory device (Fig. 1) comprising:
	an array of memory cells (Fig. 9: MCs); and
	a controller (Fig. 7: 120 and 130) configured to access the array of memory cells (Fig. 9: MCs),
	wherein the controller (Fig. 7: 120 and 130) is further configured to:
	receive a command to perform an erase operation (Fig. 4B: erase command at t0);
	in response to the command to perform the erase operation, begin execution of the erase operation (Fig. 4B: erase operation from t0-t2);
	while executing the erase operation, receive at least a portion of a command sequence to perform a program operation (Fig. 4B: “normal command pertaining to a program operation,” at t1, see also page 6, par. 0095), the command sequence comprising at least an initial program command, an address, and data (see page 6, par. 0095);
	in response to at least a portion of the command sequence, suspend the execution of the erase operation (Fig. 4B: self suspend at t2); and
	with the execution of the erase operation suspended, execute the program operation (Fig. 4B: program operation from t2-t3).
	Regarding claim 21, UM discloses wherein the controller is further configured to suspend the execution of the erase operation in response to receiving the address (see page 6, par. 0095-0096).
	Regarding claim 22, UM discloses wherein the controller is further configured to suspend the execution of the erase operation in response to receiving the data (see page 6, par. 0095-0096).
Regarding claim 23, UM discloses wherein the controller is further configured to suspend the execution of the erase operation without receiving a suspend command (“no separate suspend command is received,” see page 6, par. 0096).
Regarding claim 24, UM discloses the controller further configured to resume the execution of the erase operation without receiving a resume command (see page 6, par. 0098).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over UM (U.S. 2019/0318786) in view of YI (U.S. 2022/0051725).
	Regarding claim 7, UM discloses the limitations with respect to claim 1.
	However, UM is silent with respect to with the execution of the erase operation suspended, receive a plurality of commands to perform a respective plurality of program operations; and in response to the plurality of commands to perform the respective plurality of program operations, execute the plurality of program operations.
	Similar to UM, YI teaches a memory device (Fig. 1) comprising an array of memory cells (Fig. 2: 110), and a controller (Fig. 2: 120 and 130) configured to access the array of memory cells (Fig. 2: 110), the controller configured to while executing an erase operation (Fig. 14: step S1401), receive a command to perform a program operation (Fig. 14: step S1403), and in response to the command to perform the program operation, suspend the execution of the erase operation (Fig. 14: step S1405).
	Furthermore, YI teaches the controller configured to:
	with the execution of the erase operation suspended, receive a plurality of commands to perform a respective plurality of program operations (Fig. 14: every time step S1409 is equal “YES”); and
	in response to the plurality of commands to perform the respective plurality of program operations, execute the plurality of program operations (Fig. 14: every time step S1409 is equal “YES”, step S1407 is repeated).
Since YI and UM are from the same field of endeavor, the teachings described by YI would have been recognized in the pertinent art of UM.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of YI with the teachings of UM for the purpose of compensate for a characteristic change (memory cell offset) due to stopping an erase operation, see YI’s page 1, par. 0005 and 0008.
Regarding claim 8, UM in combination with YI teaches the limitations with respect to claim 7.
Furthermore, UM teaches a command register to latch the plurality of commands to perform the respective plurality of program operations in the order they are received (see page 4, par. 0065, plurality of commands to perform plurality of program operation, Fig. 4B: from t2-t3, t5-t6 and between t7 and t10),
wherein the controller is further configured to execute the plurality of program operation in the order they were received (Fig. 4B: first operation from t2-t4, second operation from t5-t6 and last operation between t7 and t10).
Claims 9, 11, 13-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over UM (U.S. 2019/0318786) in view of Choi (U.S. 6,137,729).
Regarding claim 9, UM discloses the limitations with respect to claim 1.
Furthermore, UM teaches with the execution of the erase operation suspended, execute the program operation while keeping the ready/bury control signal pulled down (Fig. 3: SR[6] is pulled down when programming operation is performed between t1-t2 with reference to t2-t4 of Fig. 4B).
However, UM is silent with respect to in response to executing the erase operation, pull down a ready/busy control signal to indicate the memory device is busy executing the erase operation, with the ready/busy control signal pulled down, receive the command to perform the program operation, and in response to the command to perform the program operation, suspend the execution of the erase operation while keeping the ready/busy control signal pulled down.
Similar to UM, Choi teaches a memory device comprising an array of memory cells (see col. 2, ll. 3-6) and a controller configured to access the array of memory cells (controller (not shown in figures) to apply the signals as shown in Fig. 5).
Furthermore, Choi teaches the controller configured to:
in response to executing the erase operation, pull down a ready/busy control signal to indicate the memory device is busy executing the erase operation (Fig. 5: during the main erase the busy signal is pulled down at t1);
with the ready/busy control signal pulled down, receive the command to perform the program operation (Fig. 5: the busy signal is pulled down from t1 to t2 and the command to perform the post-program is received);
in response to the command to perform the program operation, suspend the execution of the erase operation while keeping the ready/busy control signal pulled down (Fig. 5: the main erase is suspended from t1 to t2 while busy signal is pulled down); and
with the execution of the erase operation suspended, execute the program operation while keeping the ready/busy control signal pulled down (Fig. 5: the post-program is performed between t1 and t2 while the busy signal is pulled down).
Since Choi and UM are from the same field of endeavor, the teachings described by Choi would have been recognized in the pertinent art of UM.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Choi with the teachings of UM for the purpose of making a faster transition to a read or programming, see Choi’s col. 3, ll. 35-39.
Regarding claim 11, UM discloses the limitations with respect to claim 1.
However, UM is silent with respect to in response to the execution of the program operation completing, resume the execution of the erase operation in response to receiving a resume command.
Similar to UM, Choi teaches a memory device comprising an array of memory cells (see col. 2, ll. 3-6) and a controller configured to access the array of memory cells (controller (not shown in figures) to apply the signals as shown in Fig. 5).
Furthermore, Choi teaches the controller configured to:
in response to the execution of the program operation completing, resume the execution of the erase operation in response to receiving a resume command (Fig. 5: resume command input).
Since Choi and UM are from the same field of endeavor, the teachings described by Choi would have been recognized in the pertinent art of UM.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Choi with the teachings of UM for the purpose of making a faster transition to a read or programming, see Choi’s col. 3, ll. 35-39.
Regarding independent claim 13, UM teaches a memory device (Fig. 1) comprising:
an array of memory cells (Fig. 9: MCs); and
a controller (Fig. 7: 120 and 130) configured to access the array of memory cells (Fig. 9: MCs),
wherein the controller (Fig. 7: 120 and 130) is further configured to:
receive a command to perform an erase operation (Fig. 4B: erase command at t0);
in response to the command to perform the erase operation, begin execution of the erase operation (Fig. 4B: erase operation from t0-t2);
receive a command to perform a program operation (Fig. 4B: “normal command pertaining to a program operation,” at t1, see also page 6, par. 0095);
in response to the command to perform the program operation, execute the program operation (Fig. 4B: program operation from t2-t3); and
in response to the execution of the program operation completing, resume the execution of the erase operation (Fig. 4B: self resume at t3).
However, UM is silent with respect to receive a command to suspend the execution of the erase operation, in response to the command to suspend the execution of the erase operation, suspend the execution of the erase operation, and with the execution of the erase operation suspended, receive a command to perform a program operation.
Similar to UM, Choi teaches a memory device comprising an array of memory cells (see col. 2, ll. 3-6) and a controller configured to access the array of memory cells (controller (not shown in figures) to apply the signals as shown in Fig. 5).
Furthermore, Choi teaches the controller configured to:
receive a command to suspend the execution of the erase operation (Fig. 5: suspend command input);
in response to the command to suspend the execution of the erase operation, suspend the execution of the erase operation (see col. 4, ll. 23-34); and 
with the execution of the erase operation suspended, receive a command to perform a program operation (Fig. 5: post-program command).
Since Choi and UM are from the same field of endeavor, the teachings described by Choi would have been recognized in the pertinent art of UM.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Choi with the teachings of UM for the purpose of making a faster transition to a read or programming, see Choi’s col. 3, ll. 35-39.
Regarding claim 14, UM in combination with Choi teaches the limitations with respect to claim 13.
Furthermore, UM teaches resume the execution of the erase operation without receiving a resume command (see page 6, par. 0098).
Regarding claim 15, UM in combination with Choi teaches the limitations with respect to claim 13.
Furthermore, Choi teaches in response to the command to suspend the execution of the erase operation, continue the execution of the erase operation until an execution breakpoint is reached (Fig. 5: suspend command input, the main erase continue until post-program is performed); and
in response to reaching the execution breakpoint, suspend the execution of the erase operation (Fig. 5: once post-program start, the main erase is suspended).
Regarding claim 18, UM in combination with Choi teaches the limitations with respect to claim 13.
As discussed above, UM’s memory device in combination with Choi is substantially identical in structure to the claimed “memory device,” where the differences reside only in the remaining limitations relating to function of “in response to executing to executing the erase operation, pull down a ready/busy control signal to indicate the memory device is busy executing the erase operation, with the ready/busy control signal pulled down, receive the command to suspend the execution of the erase operation, in response to suspending the execution of the erase operation, release the ready/busy control signal to indicate the memory device is ready, with the ready/busy control signal released, receive the command to perform the program operation, and in response to resuming the execution of the erase operation, pull down the ready/busy control signal.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). UM’s memory device in combination with Choi appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 19, UM in combination with Choi teaches the limitations with respect to claim 13.
Furthermore, UM teaches wherein the command to perform the program operation comprises one of an initial program command (Fig. 4B: “normal command pertaining to a program operation,” at t1, see also page 6, par. 0095), a final program confirm command (“when the confirm command is inputted at time t2,” the erase operation is suspended. see page 6, par. 0096), a multi-plane program confirm command (Fig. 5: BKOP ERASE CMD, to instructing at least one free block from a block list, see page 8, par. 0117), and a cache program confirm command (see page 4, par. 0055).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over UM and Choi as applied to claim 13 above, and further in view of YI (U.S. 2022/0051725).
Regarding claim 16, UM in combination with Choi teaches the limitations with respect to claim 13.
However, the combination is silent with respect to with the execution of the erase operation suspended, receive a plurality of commands to perform a respective plurality of program operations; and in response to the plurality of commands to perform the respective plurality of program operations, execute the plurality of program operations.
Similar to the combination, YI teaches a memory device (Fig. 1) comprising an array of memory cells (Fig. 2: 110), and a controller (Fig. 2: 120 and 130) configured to access the array of memory cells (Fig. 2: 110).
	Furthermore, YI teaches the controller configured to:
	with the execution of the erase operation suspended, receive a plurality of commands to perform a respective plurality of program operations (Fig. 14: every time step S1409 is equal “YES”); and
	in response to the plurality of commands to perform the respective plurality of program operations, execute the plurality of program operations (Fig. 14: every time step S1409 is equal “YES”, step S1407 is repeated).
Since YI, UM and Choi are from the same field of endeavor, the teachings described by YI would have been recognized in the pertinent art of UM in combination with Choi.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of YI with the teachings of UM in combination with Choi for the purpose of compensate for a characteristic change (memory cell offset) due to stopping an erase operation, see YI’s page 1, par. 0005 and 0008.
Regarding claim 17, UM in combination with Choi and YI teaches the limitations with respect to claim 16.
Furthermore, UM teaches a command register to latch the plurality of commands to perform the respective plurality of program operations in the order they are received (see page 4, par. 0065, plurality of commands to perform plurality of program operation, Fig. 4B: from t2-t3, t5-t6 and between t7 and t10),
wherein the controller is further configured to execute the plurality of program operation in the order they were received (Fig. 4B: first operation from t2-t4, second operation from t5-t6 and last operation between t7 and t10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825